

116 HR 4121 IH: Social Security for Future Generations Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4121IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Lawson of Florida (for himself, Ms. Norton, Ms. Tlaib, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and Labor, Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title II of the Social Security Act to enhance Social Security benefits and maintain the commitment and the long-term solvency of the Social Security program. 
1.Short titleThis Act may be cited as the Social Security for Future Generations Act of 2019. 2.Payroll tax on wages and self-employment income up to contribution and benefit base and more than $250,000 (a)Determination of wages above contribution and benefit base after 2019 (1)Amendments to the Internal Revenue Code (A)In generalParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by inserting after such calendar year. the following: The preceding sentence shall apply only to calendar years for which the contribution and benefit base (as so determined) is less than $250,000, and, for such calendar years, only to the extent remuneration paid to such employee by such employer with respect to employment does not exceed $250,000.. 
(B)Conforming amendmentParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by striking Act) to and inserting Act), or in excess of $250,000, to. (2)Amendment to the Social Security ActSection 209(a)(1)(I) of the Social Security Act (42 U.S.C. 409(a)(1)(I)) is amended by inserting before the semicolon at the end the following: except that this subparagraph shall apply only to calendar years for which the contribution and benefit base (as so determined) is less than $250,000, and, for such calendar years, only to the extent remuneration paid to such employee by such employer with respect to employment does not exceed $250,000. 
(3)Effective dateThe amendments made by this subsection shall apply with respect to remuneration paid in calendar years after 2019. (b)Determination of self-Employment income above contribution and benefit base after 2019 (1)Amendments to the Internal Revenue Code (A)In generalParagraph (1) of section 1402(b) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)in the case of the tax imposed by section 1401(a), an amount equal to— (A)$250,000, reduced (but not below zero) by 
(B)the sum of— (i)the part of the net earnings from self-employment (if any) which is not in excess of— 
(I)the amount equal to the contribution and benefit base (as determined under section 230 of the Social Security Act) which is effective for the calendar year in which such taxable year begins, minus (II)the amount of the wages paid to such individual during such taxable year, plus 
(ii)the amount of the wages paid to such individual during such taxable year which is in excess of the amount in clause (i)(I); or. (B)PhaseoutSubsection (b) of section 1402 of the Internal Revenue Code of 1986 is amended by adding at the end the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the contribution and benefit base (as determined under section 230 of the Social Security Act) is less than $250,000.. 
(2)Amendments to the Social Security Act 
(A)In generalSection 211(b)(1) of the Social Security Act (42 U.S.C. 411(b)) is amended— (i)in subparagraph (I)— 
(I)by inserting and before 2019 after 1974; and (II)by striking or at the end; and 
(ii)by adding at the end the following:  (J)For any taxable year beginning in any calendar year after 2019, an amount equal to— 
(i)$250,000, reduced (but not below zero) by (ii)the sum of— 
(I)the part of the net earnings from self-employment (if any) which is not in excess of— (aa)the amount equal to the contribution and benefit base (as determined under section 230) which is effective for the calendar year in which such taxable year begins, minus 
(bb)the amount of the wages paid to such individual during such taxable year, plus (II)the amount of the wages paid to such individual during such taxable year which is in excess of the amount in subclause (I)(aa); or. 
(B)PhaseoutSection 211(b) of the Social Security Act (42 U.S.C. 411(b)) is amended by adding at the end the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the contribution and benefit base (as determined under section 230) is less than $250,000.. (3)Effective dateThe amendments made by this subsection shall apply to net earnings from self-employment derived, and remuneration paid, in calendar years after 2019. 
3.Inclusion of earnings over $250,000 in Social Security benefit formula 
(a)Inclusion of earnings over $250,000 in determination of primary insurance amountsSection 215(a)(1)(A) of the Social Security Act (42 U.S.C. 415(a)(1)(A)) is amended— (1)in clause (ii), by striking and at the end; 
(2)in clause (iii), by inserting and at the end; and (3)by inserting after clause (iii) the following: 
 
(iv)2 percent of the individual’s excess average indexed monthly earnings (as defined in subsection (b)(5)(A)).. (b)Definition of excess average indexed monthly earningsSection 215(b) of the Social Security Act (42 U.S.C. 415(b)) is amended— 
(1)by striking wages and self-employment income each place such terms appear and inserting basic wages and basic self-employment income, respectively; and (2)by adding at the end the following: 
 
(5) 
(A)An individual's excess average indexed monthly earnings shall be equal to the amount of the individual's average indexed monthly earnings that would be determined under this subsection by substituting excess wages for basic wages and excess self-employment income for basic self-employment income each place such terms appear in this subsection (except in this paragraph). (B)For purposes of this subsection— 
(i)the term basic wages means that portion of the wages of an individual paid in a year that does not exceed the contribution and benefit base for the year; (ii)the term basic self-employment income means that portion of the self-employment income of an individual credited to a year that does not exceed an amount equal to the contribution and benefit base for the year minus the amount of the wages paid to the individual in the year; 
(iii)the term excess wages means that portion of the wages of an individual paid in a year after 2019 in excess of the higher of $250,000 or the contribution and benefit base for the year; and (iv)the term excess self-employment income means that portion of the self-employment income of an individual credited to a year after 2019 in excess of the higher of $250,000 or such contribution and benefit base.. 
(c)Conforming amendmentSection 215(e)(1) of the Social Security Act (42 U.S.C. 415(e)(1)) is amended by inserting and before 2019 after after 1974. (d)Effective dateThe amendments made by this section shall apply with respect to individuals who initially become eligible (within the meaning of section 215(a)(3)(B) of the Social Security Act) for old-age or disability insurance benefits under title II of the Social Security Act, or who die (before becoming eligible for such benefits), in any calendar year after 2019. 
4.Computation of cost-of-living increases 
(a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended by adding at the end the following new subparagraph:  (H)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor).. 
(b)Application to pre-1979 law 
(1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in certain cases under the provisions of such Act as in effect after December 1978, is amended by adding at the end the following new subparagraph:  (D)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor).. 
(2)Conforming changeSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)) is amended by inserting and by section 4 of the Social Security for Future Generations Act of 2019 after 1986. (c)No effect on adjustments under other lawsSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended by adding at the end the following: 
 
(6)Any provision of law (other than in this title, title VIII, or title XVI) which provides for adjustment of an amount based on a change in benefit amounts resulting from a determination made under this subsection shall be applied and administered without regard to the amendments made by section 4 of the Social Security for Future Generations Act of 2019.. (d)Publication of Consumer Price Index for Elderly ConsumersThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish the index authorized by section 191 of the Older Americans Amendments Act of 1987 (29 U.S.C. 2 note) for each calendar month, beginning with July of the calendar year following the calendar year in which this Act is enacted, and such index shall be known as the Consumer Price Index for Elderly Consumers. 
(e)Effective dateThe amendments made by subsection (a) shall apply to determinations made with respect to cost-of-living computation quarters (as defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C. 415(i)(1)(B))) ending on or after September 30 of the second calendar year following the calendar year in which this Act is enacted. 5.Extended benefit eligibility for children who are full-time students (a)In generalSection 202(d) of the Social Security Act (42 U.S.C. 402(d)) is amended— 
(1)in paragraphs (1)(B), (1)(E), (1)(F)(i), (1)(G)(ii), (6)(A), (6)(D), (6)(E)(i), (7)(A), (7)(B), and (7)(D), by striking full-time elementary or secondary school student each place it appears and inserting full-time student; (2)in paragraphs (1)(B), (1)(F)(ii), (1)(G)(iii), (6)(A), (6)(D), (6)(E)(ii), and (7)(D), by striking 19 each place it appears and inserting 23; 
(3)in subparagraphs (A), (B), and (D) of paragraph (7), by striking elementary or secondary school each place it appears and inserting educational institution; (4)in paragraph (7)(A), by striking schools involved and inserting institutions involved; 
(5)in paragraph (7), by amending subparagraph (C) to read as follows:  (C)For purposes of this subsection, the term educational institution means— 
(i)a school which provides elementary or secondary education as determined under the law of the State or other jurisdiction in which it is located; and (ii)an institution described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).; and 
(6)in paragraph (7)(D), by striking diploma or equivalent certificate from a secondary school (as defined in subparagraph (C)(i)) and inserting diploma, degree, or equivalent certificate from an institution described in subparagraph (C)(ii). (b)Railroad Retirement Act (1)In generalSection 2(d) of the Railroad Retirement Act of 1974 (45 U.S.C. 232(2)(d)) is amended— 
(A)in clause (iii) of paragraph (1), by striking will be less than nineteen years of age and a full-time elementary or secondary school student and inserting will be less than 23 years of age and a full-time student at an educational institution (as defined in section 202(d)(7) of the Social Security Act); and (B)in paragraph (4)— 
(i)by striking elementary or secondary school each place it appears and inserting educational institution; (ii)by striking nineteen and inserting 23; and 
(iii)by striking a diploma or equivalent certificate from a secondary school (as defined in section 202(d)(7)(c)(i) of the Social Security Act) and inserting a diploma, degree, or equivalent certificate from an institution described in section 202(d)(7)(C)(ii) of the Social Security Act. (2)Conforming amendmentSection 5(c)(7) of the Railroad Retirement Act of 1974 (45 U.S.C. 235(c)(7)) is amended— 
(A)by striking elementary or secondary school and inserting educational institution; and (B)by striking 19 and inserting 23. 
(c)Effective dateThe amendments made by this section shall apply to child's insurance benefits that are payable for months beginning after December 31, 2019. 6.Increase in minimum benefit for lifetime low earners based on years in the workforce (a)In generalSection 215(a)(1) of the Social Security Act (42 U.S.C. 415(a)(1)) is amended— 
(1)by redesignating subparagraph (D) as subparagraph (E); and (2)by inserting after subparagraph (C) the following new subparagraph: 
 
(D) 
(i)Effective with respect to the benefits of individuals who become eligible for old-age insurance benefits or disability insurance benefits (or die before becoming so eligible) after 2019, no primary insurance amount computed under subparagraph (A) may be less than the greater of— (I)the minimum monthly amount computed under subparagraph (C); or 
(II)in the case of an individual who has more than 10 years of work (as defined in clause (iv)(I)), the alternative minimum amount determined under clause (ii). (ii) (I)The alternative minimum amount determined under this clause is the applicable percentage of 1/12 of the annual dollar amount determined under clause (iii) for the year in which the amount is determined. 
(II)For purposes of subclause (I), the applicable percentage is the percentage specified in connection with the number of years of work, as set forth in the following table:   If the number of yearsThe applicable  of work is:percentage is:  116.25 percent 1212.50 percent 1318.75 percent 1425.00 percent 1531.25 percent 1637.50 percent 1743.75 percent 1850.00 percent 1956.25 percent 2062.50 percent 2168.75 percent 2275.00 percent 2381.25 percent 2487.50 percent 2593.75 percent 26100.00 percent 27106.25 percent 28112.50 percent 29118.75 percent 30 or more125.00 percent. (iii)The annual dollar amount determined under this clause is— 
(I)for calendar year 2020, the poverty guideline for 2019; and (II)for any calendar year after 2020, the annual dollar amount for 2019 multiplied by the ratio of— 
(aa)the national average wage index (as defined in section 209(k)(1)) for the second calendar year preceding the calendar year for which the determination is made, to (bb)the national average wage index (as so defined) for 2018. 
(iv)For purposes of this subparagraph— (I)the term year of work means, with respect to an individual, a year to which 4 quarters of coverage have been credited based on such individual’s wages and self-employment income; and 
(II)the term poverty guideline for 2019 means the annual poverty guideline for 2019 (as updated annually in the Federal Register by the Department of Health and Human Services under the authority of section 673(2) of the Omnibus Budget Reconciliation Act of 1981) as applicable to a single individual.. (b)RecomputationNotwithstanding section 215(f)(1) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts originally computed for months prior to November 2019 to the extent necessary to carry out the amendments made by this section. 
(c)Conforming amendmentSection 209(k)(1) of such Act (42 U.S.C. 409(k)(1)) is amended by inserting 215(a)(1)(E),  after 215(a)(1)(D),. 7.Alternate benefit amount for widow’s and widower’s insurance benefits (a)WidowsSection 202(e) of the Social Security Act (42 U.S.C. 402(e)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (B), by inserting and at the end; 
(B)in subparagraph (C)(iii), by striking and at the end; (C)by striking subparagraph (D); 
(D)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and (E)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,; 
(2)by striking subparagraph (A) in paragraph (2) and inserting the following:  (2) (A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widow's insurance benefit for each month shall be equal to the greater of— 
(i)the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual; or (ii)subject to paragraph (9), in the case of a fully insured widow or surviving divorced wife, 75 percent of the sum of any old-age or disability insurance benefit for which the widow or the surviving divorced wife is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.; 
(3)in paragraph (5)— (A)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and 
(B)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and (4)by adding at the end the following new paragraph: 
 
(9)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual— (A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits); and 
(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to the national average wage index (as described in section 209(k)(1)) for each such year.. (b)WidowersSection 202(f) of the Social Security Act (42 U.S.C. 402(f)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (B), by inserting and at the end; 
(B)in subparagraph (C)(iii), by striking and at the end; (C)by striking subparagraph (D); 
(D)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and (E)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,; 
(2)by striking subparagraph (A) in paragraph (2) and inserting the following:  (2) (A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widower's insurance benefit for each month shall be equal to the greater of— 
(i)the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual; or (ii)subject to paragraph (9), in the case of a fully insured widower or surviving divorced husband, 75 percent of the sum of any old-age or disability insurance benefit for which the widower or the surviving divorced husband is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.; 
(3)in paragraph (5)— (A)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and 
(B)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and (4)by adding at the end the following new paragraphs: 
 
(9)For purposes of clauses (i) and (ii) of paragraph (2)(A), in the case of a surviving divorced husband, the amount determined under either such clause (and, for purposes of clause (ii) of paragraph (2)(A), as determined after application of paragraph (10)) shall be equal to the applicable percentage (as determined under section 202(c)(2)(B)) of such amount (as determined before application of this paragraph but after application of subsection (k)(3)). (10)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual— 
(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits); and (B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to the national average wage index (as described in section 209(k)(1)) for each such year.. 
(c)Reduction of benefit for individuals entitled to simultaneous benefitsSection 202(k)(3) of the Social Security Act (42 U.S.C. 402(k)(3)) is amended— (1)in subparagraph (A), by striking If an individual and inserting Except as provided in subparagraph (C), if an individual; and 
(2)by adding at the end the following new subparagraph:  (C)If an individual is entitled for any month to a widow's or widower's insurance benefit and is also entitled to an old-age or disability insurance benefit for such month that is greater than such widow's or widower's insurance benefit, the reduction described in subparagraph (A), with respect to such widow's or widower's insurance benefit, shall be carried out by substituting an amount equal to the primary insurance amount of the deceased individual referred to in subsection (e)(1) or (f)(1) (as determined for purposes of subsection (e)(2)(A)(i) or (f)(2)(A)(i)) for the amount equal to the old-age or disability insurance benefit of the individual entitled to the widow's or widower's insurance benefit.. 
(d)Effective dateThe amendments made by this section shall apply with respect to widow's insurance benefits and widower's insurance benefits that are payable for months beginning after December 31, 2019. 8.Holding SSI, Medicaid, and CHIP beneficiaries harmlessFor purposes of determining the income of an individual to establish eligibility for, and the amount of, benefits payable under title XVI of the Social Security Act, eligibility for medical assistance under the State plan under title XIX (or a waiver of such plan), or eligibility for child health assistance under the State child health plan under title XXI (or a waiver of the plan), the amount of any benefit to which the individual is entitled under title II of such Act shall be deemed not to exceed the amount of the benefit that would be determined for such individual under such title as in effect on the day before the date of the enactment of this Act. 
